Citation Nr: 1202632	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1985. This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss. In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO. A transcript of the hearing is of record. The appeal was reopened and remanded by the Board in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a hearing loss disability due to his active duty service as a jet engine technician. The Veteran is currently service-connected for tinnitus and VA conceded in a June 2001 rating decision that the Veteran's military occupation of flight engineer is indicative of acoustic trauma.

This claim was remanded for a VA examination in May 2011. 38 U.S.C.A. § 5103A(d) (West 2002). The threshold for getting an examination under the VCAA is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The requisite examination was scheduled in May 2011, but the Veteran cancelled the examination. When VA asked the Veteran why he had cancelled, he stated that he had begun a new job and could not take leave. In August 2011, the Veteran wrote to VA asking that a new VA examination be scheduled. The Board finds that the Veteran should be given another opportunity to attend a VA examination, but reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Afford the Veteran a VA audiological examination to ascertain the nature and etiology of any current hearing loss disability. The claims folder must be made available to and be reviewed by the examiner. The examination report should reflect that the claims folder was reviewed. 

After performing a physical examination, including an audiogram, and reviewing the claims folder, the examiner should proffer an opinion as to whether the Veteran has a bilateral hearing loss disability for VA purposes. If so, the examiner should state whether it is at least as likely as not (a 50 percent or better probability) that the current hearing loss is etiologically related to any incident of active duty service, to include the Veteran's reported noise exposure as a flight technician. 

The examiner should provide a rationale for any stated opinion. 

2. The claim should then be readjudicated. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


